908 F.2d 973
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darrell L. MARSHALL, Plaintiff-Appellant,v.Venita GIBSON;  Doreen Bates;  Michigan Department of SocialServices;  Barbara K. Hackett, U.S. District Court;  DavidBailey, Federal Bureau of Investigation;  Joel Dubin, U.S.District Court;  Mr. Starkley, Federal Bureau ofInvestigation;  Coleman A. Young, Mayor, City of Detroit;James J. Blanchard, Governor;  State of Michigan;  MichiganDepartment of Mental Health;  Michigan Department ofRehabilitation;  Michigan Advocacy Services;  State ofAlabama, Defendants-Appellees.
No. 89-1886.
United States Court of Appeals, Sixth Circuit.
July 26, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Darrell L. Marshall, a pro se Michigan litigant, appeals the dismissal of his civil rights suit filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Marshall alleged that Venita Gibson and Doreen Bates conspired and retaliated against him by denying him the right to see his children.  He also alleged that the Michigan Department of Social Services cut his grant and denied him shelter assistance, the right to see his children, and employment assistance.  Marshall further alleged that James J. Blanchard (Governor of the State of Michigan), Michigan Department of Mental Health, Michigan Department of Social Services, Michigan Department of Rehabilitation, and Michigan Advocacy Services conspired against him and grossly neglected his complaints of being neglected while a patient at Southwest Community Hospital.  He also alleged that the City of Detroit and Mayor Coleman A. Young neglected his complaints that a city policeman hit him in the head with a gun, causing him a severe head injury.  Marshall alleged that United States District Court Judge Barbara Hackett grossly ignored his motions and wrongfully dismissed a previous case.  Lastly, Marshall alleged that two Federal Bureau of Investigation (FBI) agents and the FBI itself grossly neglected his complaints.  The district court concluded that the complaint was frivolous and dismissed it pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we conclude that this complaint was properly dismissed for the reasons stated by the district court in its order entered June 28, 1989.  Marshall's complaint clearly lacked any arguable basis in either law or fact.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.